Citation Nr: 1112273	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  02-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony before a Veteran's Law Judge at a video conference hearing March 2002.

In February 2006 the Board found that new and material evidence had been submitted to reopen the Veteran's claim for service connection, and denied service connection for a low back disability.  The Veteran appealed the Board's February 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal filed a joint motion with the Court seeking a remand to the Board.  An April 2007 Order of the Court vacated the February 2006 Board decision and remanded the case to the Board for compliance with instructions set forth in the joint remand motion.  The issue on appeal was again before the Board in November 2007, November 2008, and June 2010 when it was remanded each time for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The issue on appeal was last before the Board in June 2010, when it was remanded back to the RO via the AMC.  The reason for the remand was that prior reports of VA examinations were not responsive to the Board's prior remand instructions.  A review of the claims file demonstrates that, while a VA examination was conducted in August 2010 in connection with the Board's most recent remand, the examination report is again not responsive to the Board's prior directions.  The examiner who prepared the August 2010 examination report essentially provided the exact same inadequate opinion and lack of rationale as was found to be previously deficient by the Board.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  The Board finds a remand is required to ensure compliance with the Board's remand directions.  

The Veteran's representative has also requested a remand in order to obtain compliance with the Board's prior remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who produced the report of the May 2008 VA examination and the February 2009 and August 2010 addendums and direct that he address the following:

	A.  Provide the complete rationale supporting the determination that the Veteran had a congenital back disability which existed prior to his active duty service.  This must be provided.

	B.  Determine whether the Veteran's congenital back disorder was subjected to a superimposed disease or injury which created additional disability during active duty service.  A complete rationale for this opinion must be provided.

	C.  Determine whether the fact that the Veteran complained of back problems including pain and limitation of motion at the time of his separation examination changes the examiner's opinion that the Veteran's present chronic lower back disability was not related to the treatment he received for his back during military service.  A complete rationale must be provided.

	D.  The examiner must review the pertinent evidence of record, positive and negative, and reconcile the conflicting opinions in the record to the extent possible.  This reconciliation must include the findings in the reports of the VA examinations conducted in May 2001, November 2003 and May 2008 with the findings of failed back syndrome included in the March 2002 and February 2004 letters from the private health care provider, Dr. D.O., and the February 2001 and September 2001 letters from the VA physician, Dr. L.B., Jr. as well as any other evidence the examiner deems pertinent.

If the examiner determines that any requested opinion cannot be provided without resort to speculation, the examiner should so state but then must provide a rationale for why the requested opinion would require resort to speculation.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not likely" (meaning likelihood of at least 50%), or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The Veteran's claims folder must be made available to the examiner for review of all pertinent documents therein.  The examination report should note that the claims folder was reviewed.

If the examiner who conducted the examination determines that another physical examination is required, such an examination of the Veteran must be scheduled.

If the examiner who produced the report of the May 2008 VA examination and the February 2009 and August 2010 addendums is not available, make arrangements to obtain the above requested opinions from another suitably qualified health care professional.

2.  Thereafter, review the Veteran's claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested medical report and opinions to ensure that they are responsive to and in complete compliance with the directives of this remand.  If they are not, implement corrective procedures. Any compliance failure could result in further remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand orders).

3.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim of entitlement to service connection for a low back disability.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his attorney, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


